DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

May 31, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Medicaid Pharmacy – Survey of Retail Prices

The Centers for Medicare & Medicaid Services (CMS) is pleased to announce the launch of the
second part of its Medicaid drug survey of retail prices, which will provide information to help States
ensure that their outpatient drug purchasing is efficient. CMS, through its contractor, Myers and
Stauffer, LC will conduct a monthly survey of retail community pharmacy prescription drug
prices and generate a National Average Drug Acquisition Cost (NADAC) pricing file that we
expect will be available to States.
The first part of the survey (Part I) focuses on the retail community pharmacy consumer prices
and provides for the calculation of the monthly national retail community pharmacy prices of
covered outpatient drugs.
The second part of this survey (Part II), which will begin in June, will focus on the retail
community pharmacy ingredient costs. This will provide for a survey of the acquisition costs of
covered outpatient drugs purchased by retail community pharmacies, which will include
purchase prices derived from independent community pharmacies and chain pharmacies. CMS
intends to start surveying pharmacies beginning on June 1, 2012. We will survey approximately
2000- 2,500 pharmacies each month. Pharmacies will be randomly selected from all fifty States
and Washington, DC. The NADAC prices will be updated on at least a monthly basis or as
pricing changes occur throughout the month. Please note that we are not including specialty
pharmacies in the survey at this time. We will continue to evaluate the inclusion of specialty
pharmacies and make a subsequent determination whether specialty pharmacies will be included
in the survey.
We will also collect State payment and utilization rates, and compare State drug payment rates
for the 50 most widely prescribed drugs with the national retail sales price data.

CMS anticipates that the NADAC files will give State Medicaid agencies covered outpatient
drug information regarding retail prices for prescription drugs. State Medicaid agencies will be
able to use this information to evaluate their own pricing methodologies and compare payments
to those derived from this survey.
CMS has included external stakeholders in the development stages of the NADAC to ensure that
the process has been implemented appropriately and transparently. The first Stakeholders’
Meeting occurred on August 4, 2011 in which representatives from pharmacy associations,
wholesalers, and States attended to learn about the survey and NADAC collection process.
A methodology document titled Part II: Draft Methodology for Calculating the National Average
Drug Acquisition Cost (NADAC) has been developed to outline the processes used to derive the
NADAC and can be found at http://medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Benefits/Prescription-Drugs/Downloads/NADACDraftMethodology.pdf. Comments are
welcome; please send comments no later than June 21, 2012 to RPS@cms.hhs.gov. CMS will
host a follow-up webinar with interested stakeholders to review the methodology developed for
the consumer price and NADAC calculations, and hopes to host a subsequent webinar to review
the initial survey results. We are committed to a process that ensures accuracy through
transparency, stakeholder engagement and continuing improvement.
Please see our Survey of Retail Prices webpage at http://medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Benefits/Prescription-Drugs/Survey-of-Retail-Prices.html or further
information. Should you have any questions, please contact Joseph Fine at (410) 786-2128 or
RPS@cms.hhs.gov.

